DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 03 January 2022 is acknowledged.  
Applicant’s election of Type I transposon for Species Group A, Bacteroidetes for Species Group B and Enterobacteriaceae for Species Group C in the reply filed on 03 January 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement (IDS) filed 10 October 2021 has been considered.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Sequence Compliance
MPEP § 608.01.
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reasons discussed below. See MPEP 2422 for guidance regarding nucleotide and/or amino acid sequence disclosures in patent applications. 
MPEP 2422.03 states “37 CFR 1.821(c) requires that applications containing disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) contain, as a separate part of the disclosure, a disclosure of the nucleotide and/or amino acid sequences, and associated information, using the format and symbols that are set forth in 37 CFR 1.822 and 37 CFR 1.823. This separate part of the disclosure is referred to as the sequence listing. The sequence listing required pursuant to 37 CFR 1.821(c) may be submitted as an ASCII text file via EFS-Web, on compact disc, as a PDF submitted via EFS-Web, or on paper.” MPEP 2422.03 further states “Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.” 
In the instant case, sequence listing incorporation by reference paragraph in the specification lists that the ASCII text file is 45 KB; however the sequence listing has the size of the file as 45,556 bytes.  Correction is needed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014, cited on the Information Disclosure statement filed 08/10/2021) in view of Lu (US 2015/0064138 A1, published 03/05/2015) and Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015).
Regarding claim 1-4 Bikard teaches compositions and methods for selectively reducing the amount of antibiotic resistant and/or virulent bacteria in a mixed bacteria population, or for  
Regarding claim 9, Bikard teaches isolated mixed population of bacteria cells [0044, 0053, 0058]. Bikard teaches the compositions and methods described herein can be readily adapted to selectively kill any bacteria and/or reduce or eliminate any bacterial extra-chromosomal genetic elements in a mixed population of bacteria between two distinct types of bacteria (a first and second host bacterial cell) to provide a therapeutic and/or prophylactic benefit, or for any other setting or purpose where a reduction in specific bacterial populations and/or genetic elements would be desirable [0018, 0036]. Bikard teaches horizontal transfer of plasmids in a bacterial population, between a first and second bacterial host cell [0009, 0054].
Regarding claim 11, Bikard teaches that the mixed bacterial population comprised a plurality of bacterial types that have been identified as part of the human microbiome, i.e. commensal with humans [0026].   
Bikard does not teach that the vector comprises an MGE, which comprises an origin of transfer (oriT). Bikard do not teach where the first bacterial species and the second bacterial species are gut microbiota species.  
Regarding claims 1, 3, 4 5, 7, and 10, Lu teaches that engineered autonomously distributed circuits containing programmable nucleases (i.e., "programmable nuclease circuits") can be delivered to microbial organisms (cells) in vivo to, for example, mediate sequence-specific elimination of microbial organisms that contain a target gene of interest [0005].  Lu teaches that programmable nuclease circuits may be loaded into vehicles for target, or broad, delivery and dissemination including, without limitation, engineered phagemids and conjugative plasmids delivered via transfer-competent probiotic bacteria [0086]. Lu teaches that programmable nuclease circuits may be delivered to microbial organisms via conjugation using probiotic bacteria (between a first and second host bacterial cell), where the vectors may be mobilizable such that they can be delivered from a donor to a recipient cell or self-transmissible such that they broadly propagate through a population [0006]. Lu teaches that mobile genetic elements other than conjugative vectors can be used to facilitate transfer into target strains, such as the conjugative transposons Tn1545 (a Type I transposon) [0099].  Lu teaches that the mobilizable programmable RNA-guided nucleases were contained an origin of transfer (oriT) [220].  Lu teaches that conjugative transfer of bacterial plasmids is the possible and is the primary route of broad host range DNA transfer between different genera of bacteria (between a first and second host cells), and is a teaching where the target sequence is comprised by the first and/or second host bacteria cell [0096].  Lu teaches that conjugative transfer is the most e.g., probiotic and/or commensal bacterial cells), and contemplates microbial cells that are members of the phyla Actinobacteria, Bacteroidetes, Proteobacteria, Firmicutes, or others, or a combination thereof; therefore the Bacteriodetes can be either donor cell that contains the target sequence or the recipient cell that doesn’t contain the target sequence [0020].  Lu teaches that administration of probiotic L. rhamnosus GG (gut probiotic species) can reduce vancomycin-resistant Enterococci VRE colonization in human patients, potentiated through the use of programmable nuclease circuits [208].
Regarding claims 1 and 2, Jacobson teaches that, in conjugative assembly genome engineering between bacteria cells, the mechanism of incorporation occurs which a donor bacteria cell mates with a recipient cell via an F pilus and delivers a copy of part of its genome, beginning from an origin of Transfer (oriT) sequence on the genome [0005].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the vector of Bikard to additionally contain a MGE that comprises a oriT and a conjugative type I transposon as taught by Lu and Jacobson. This addition of the conjugative transposon creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer genes of interest from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Bikard to additionally contain a functional oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered oriT would be functional in the first and second bacteria cell and provides for the transfer to occur. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the mixed population as taught and suggested by Bikard, Lu and Jacobson to contain a human gut probiotic L. rhamnosus GG species for the advantage of reducing vancomycin-resistant Enterococci VRE colonization in human patients.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bikard, Lu and Jacobson as discussed above applied to claims 1-5, 9 and 11 and further in view of Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031).
The teachings of Bikard, Lu, and Jacobson are discussed above as applied to claims 1-5, 9 and 11, and similarly apply to claims 5-7.  
Bikard, Lu and Jacobson do not teach or suggest that the second host bacterial cell is a Firmicutes cell, and where the target sequence is comprised by the second host bacterial cell but not the first host bacterial cell.
Turnbaugh teaches comparisons of the distal gut microbiota of genetically obese mice and their lean littermates and reveals that obesity is associated with changes in the relative abundance of the two dominant bacterial divisions, the Bacteroidetes and the Firmicutes [abstract]. Turnbaugh teaches that Bacteroidetes  n obese mice (ob/ob mice) was lower by 50%, whereas the Firmicutes were higher by a corresponding degree [pg. 1027, col. 1, para 3]; and that the relative abundance of Bacteroidetes  increases as obese individuals lose weight [pg. 1027, col. 1, para 4]. Turnbaugh teaches that the obese microbiome has an increased capacity to harvest energy from the diet which provides support for the more general concept that the gut microbiome should be considered as a set of genetic factors that, together with 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the vector as taught and suggested by Bikard, Lu and Jacobson where the first bacterial species is a Bacteroidetes and the vector modifies the target sequence in Firmicutes, the second bacterial species. One of ordinary skill would have been motivated to make this modification as it would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of microbial organisms that contain target genes of interest as taught by both Bikard and Lu. Additionally, Turnbaugh teaches that there is higher ratio of Firmicutes to Bacteroidetes in obese gut microbiota would motivate one of ordinary kill to make the modification of targeting the Firmicutes host cells for the advantage of reducing microbiota that has a direct correlation to obesity. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bikard, Lu and Jacobson as discussed above applied to claims 1-5, 9 and 11 and further in view of and further in view Dahlman (WO 2015/089419 A2).
The teachings of Bikard, Lu, and Jacobson are discussed above as applied to claims 1-5, 9 and 11, and similarly apply to claims 5-7.  
Bikard, Lu, and Jacobson do not teach or suggest an ex vivo composition.  Bikard does teach a plurality of bacteria cells [0053, 0055]
Dahlman teaches a manipulation of a target sequence of in a genomic locus of interest of a population of cells that are modified ex vivo and then re-introduced in to humans [0025]. 
ex vivo.  One of ordinary skill in the art would have been motivated to have made the modification for the advantage of being able to modify the genome and reintroduce a modified genome into an organism such as a human.  

Double Patenting









































The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. US 10,506,812 B2 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014, cited on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2).  Note: This patent is currently on appeal at the Federal Circuit.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10506812B2 teaches all limitations of the instant claim 1 except that the vector comprises a MGE that comprises an origin of transfer and that the vector is a phage.
The teachings of Bikard, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10506812B2 where the vector is a phage for the advantage of delivering the nucleic to other cells and to 
additionally contain a MGE that comprises an oriT and a conjugative type I transposon as taught by Lu and Jacobson. This addition of the conjugative transposon creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer genes of interest from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Bikard to additionally contain a functional oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,141,481 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014, cited on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US11141481 teaches all limitations of the instant claim 1 except that the vector comprises a MGE that comprises an origin of transfer and that the vector is a phage. 
The teachings of Bikard, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US11141481 where the vector is a phage for the advantage of delivering the nucleic to other cells and to additionally contain a MGE that comprises an oriT and a conjugative type I transposon as taught by Lu and Jacobson. This addition of the conjugative transposon creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer genes of interest from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Bikard to additionally contain a functional oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above. 

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of U.S. Patent No. 10,300,138 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014, cited on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of U.S. Patent No. US10300138 teaches all limitations of the instant claim 1 except that the vector comprises a MGE that comprises an origin of transfer and that the vector is a phage. 
The teachings of Bikard, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10300138 where the vector is a phage for the advantage of delivering the nucleic to other cells and to additionally contain a MGE that comprises an oriT and a conjugative type I transposon as taught by Lu and Jacobson. This addition of the conjugative transposon creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer genes of interest from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Bikard to additionally contain a functional oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,596,255 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014, cited on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10596255 teaches all limitations of the instant claim 1 except that the vector comprises a MGE that comprises an origin of transfer and that the vector is a phage. 
The teachings of Bikard, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10596255 where the vector is a phage for the advantage of delivering the nucleic to other cells and to additionally contain a MGE that comprises an oriT and a conjugative type I transposon as taught by Lu and Jacobson. This addition of the conjugative transposon creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer genes of interest from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Bikard to additionally contain a functional oriT before the CRISPR array. A skilled   All other are claims similarly rejected using the references above as discussed above.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,701,964 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014, cited on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US9701964 teaches all limitations of the instant claim 1 except that the vector comprises a MGE that comprises an origin of transfer and that the vector is a phage. 
The teachings of Bikard, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US9701964 where the vector is a phage for the advantage of delivering the nucleic to other cells and to additionally contain a MGE that comprises an oriT and a conjugative type I transposon as taught by Lu and Jacobson. This addition of the conjugative transposon creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,463,049 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014, cited on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2).  Note: This patent is currently on appeal at the Federal Circuit.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10463049 teaches all limitations of the instant claim 1 except that the vector comprises a MGE that comprises an origin of transfer and that the vector is a phage. 
The teachings of Bikard, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10463049 where the vector is a phage for the advantage of delivering the nucleic to other cells and to oriT and a conjugative type I transposon as taught by Lu and Jacobson. This addition of the conjugative transposon creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer genes of interest from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Bikard to additionally contain a functional oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,524,477 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014, cited on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2).  Note: This patent is currently on appeal at the Federal Circuit.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10524477 teaches all limitations of the instant claim 1 except that the vector comprises a MGE that comprises an origin of transfer and that the vector is a phage. 
The teachings of Bikard, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10524477 where the vector is a phage for the advantage of delivering the nucleic to other cells and to additionally contain a MGE that comprises an oriT and a conjugative type I transposon as taught by Lu and Jacobson. This addition of the conjugative transposon creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer genes of interest from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Bikard to additionally contain a functional oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,561,148 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014, cited on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2).  Note: This patent is currently on at the Federal Circuit.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 10, 11, and 12 of U.S. Patent No. US10561148 teaches all limitations of the instant claim 1 except that the vector comprises a MGE that comprises an origin of transfer and that the vector is a phage. 
The teachings of Bikard, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10561148 where the vector is a phage for the advantage of delivering the nucleic to other cells and to additionally contain a MGE that comprises an oriT and a conjugative type I transposon as taught by Lu and Jacobson. This addition of the conjugative transposon creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer genes of interest from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Bikard to additionally contain a functional oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-51 of U.S. Patent No. 10,582,712 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014, cited on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2).   Note: This patent is currently on appeal at the Federal Circuit.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 36 of U.S. Patent No. US10582712 teaches all limitations of the instant claim 1 except that the vector comprises a MGE that comprises an origin of transfer and that the vector is a phage. 
The teachings of Bikard, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10582712 where the vector is a phage for the advantage of delivering the nucleic to other cells and to additionally contain a MGE that comprises an oriT and a conjugative type I transposon as taught by Lu and Jacobson. This addition of the conjugative transposon creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer genes of interest from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Bikard to additionally contain a functional oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,624,349 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014, cited on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10624349 teaches all limitations of the instant claim 1 except that the vector comprises a MGE that comprises an origin of transfer and that the vector is a phage. 
The teachings of Bikard, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10624349 where the vector is a phage for the advantage of delivering the nucleic to other cells and to additionally contain a MGE that comprises an oriT and a conjugative type I transposon as taught by Lu and Jacobson. This addition of the conjugative transposon creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer genes of interest from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Bikard to additionally contain a functional oriT before the CRISPR array. A skilled   All other are claims similarly rejected using the references above as discussed above.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4-37 of copending Application No. 16/637,656 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014, cited on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of copending Application No. 16,637,656 teaches all limitations of the instant claim 1 except that the vector comprises a MGE that comprises an origin of transfer and that the vector is a phage. 
The teachings of Bikard, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/637,656 where the vector is a phage for the advantage of delivering the nucleic to other cells and to additionally contain a MGE that comprises a oriT and a conjugative type I transposon as taught by Lu and Jacobson. This addition of the conjugative transposon creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species to another.  One of ordinary skill would have been motivated to make the oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14, 17-20, 23-24, 28, 34, and 55-56, 58-59 of copending Application No. 17/103,812 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014, cited on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/103/812 teaches all limitations of the instant claim 1 except that the vector comprises a MGE that comprises an origin of transfer and that the vector is a phage. 
The teachings of Bikard, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 17/103,812 where the vector is a phage for the advantage of delivering the nucleic to other cells and to additionally contain a MGE that comprises a oriT and a conjugative type I transposon as taught by Lu and Jacobson. This addition of the conjugative transposon creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer genes of interest from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Bikard to additionally contain a functional oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 55-74 of copending Application No. 16/626,057 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014, cited on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 55 of copending Application No. 16/626,057 teaches all limitations of the instant claim 1 except that the vector comprises a MGE that comprises an origin of transfer and that the vector is a phage. 
The teachings of Bikard, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/626,057 where the vector is a phage for the advantage of delivering the nucleic to other cells and to additionally contain a MGE that comprises a oriT and a conjugative type I transposon as taught by Lu and Jacobson. This addition of the conjugative transposon creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer genes of interest from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Bikard to additionally contain a functional oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-19 of copending Application No. 17/105,392 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014, cited on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/105,392 teaches all limitations of the instant claim 1 except that the vector comprises a MGE that comprises an origin of transfer and that the vector is a phage. 
The teachings of Bikard, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 17/105,392 where the vector is a phage for the advantage of delivering the nucleic to other cells and to additionally contain a MGE that comprises a oriT and a conjugative type I transposon as taught by Lu and Jacobson. This addition of the conjugative transposon creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer genes of interest from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Bikard to additionally contain a functional oriT before the CRISPR array. A   All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/331,422 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014, cited on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/331,422 teaches all limitations of the instant claim 1 except that the vector comprises a MGE that comprises an origin of transfer and that the vector is a phage. 
The teachings of Bikard, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 17/331,422 where the vector is a phage for the advantage of delivering the nucleic to other cells and to additionally contain a MGE that comprises a oriT and a conjugative type I transposon as taught by Lu and Jacobson. This addition of the conjugative transposon creates a oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-20, and 24-28 of copending Application No. 17/166,941 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014, cited on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/166,941 teaches all limitations of the instant claim 1 except that the vector comprises a MGE that comprises an origin of transfer and that the vector is a phage. 
The teachings of Bikard, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 17/166,941 where the vector is a phage for the advantage of delivering the nucleic to other cells and to additionally contain a MGE that comprises a oriT and a conjugative type I transposon as taught by Lu and Jacobson. This addition of the conjugative transposon creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer genes of interest from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Bikard to additionally contain a functional oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/195,157 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014, cited on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 and 18 of copending Application No. 17/195,157 teaches all limitations of the instant claim 1 except that the vector comprises a MGE that comprises an origin of transfer and that the vector is a phage. 
The teachings of Bikard, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 17/195,157 where the vector is a phage for the advantage of delivering the nucleic to other cells and to additionally contain a MGE that comprises a oriT and a conjugative type I transposon as taught by Lu and Jacobson. This addition of the conjugative transposon creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer genes of interest from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Bikard to additionally contain a functional oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 11-18, 24-30, and 32-34 of copending Application No. 16/389,358 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014, cited on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 16/389,358 teaches all limitations of the instant claim 1 except that the vector comprises a MGE that comprises an origin of transfer and that the vector is a phage. 
The teachings of Bikard, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/389,358 where the vector is a phage for the advantage of delivering the nucleic to other cells and to additionally contain a MGE that comprises a oriT and a conjugative type I transposon as taught by Lu and Jacobson. This addition of the conjugative transposon creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer genes of interest from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Bikard to additionally contain a functional oriT before the CRISPR array. A   All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-19 of copending Application No. 16/736,330 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014, cited on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of copending Application No. 16/736,330 teaches all limitations of the instant claim 1 except that the vector comprises a MGE that comprises an origin of transfer and that the vector is a phage. 
The teachings of Bikard, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/736,330 where the vector is a phage for the advantage of delivering the nucleic to other cells and to additionally contain a MGE that comprises a oriT and a conjugative type I transposon as taught by Lu and Jacobson. This addition of the conjugative transposon creates a oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34-39 of copending Application No. 16/785,419 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014, cited on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 34 of copending Application No. 16/785,419 teaches all limitations of the instant claim 1 except where the vector comprises a MGE that comprises an origin of transfer and wherein the vector is a phage.
The teachings of Bikard, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/785,419 wherein the vector is a phage for the advantage of delivering the nucleic to other cells and to additionally contain a MGE that comprises a oriT and a conjugative type I transposon as taught by Lu and Jacobson. This addition of the conjugative transposon creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer genes of interest from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Bikard to additionally contain a functional oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 63, 117-123, 127-129, 132-137, 140, 142-166, 168-171, and 174-187 of copending Application No. 15/478,912 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014, cited on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 63 of copending Application No. 15/478,912 teaches all limitations of the instant claim 1 except wherein the vector comprises a MGE that comprises an origin of transfer and wherein the vector is a phage. 
The teachings of Bikard, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 15/478,912 wherein the vector is a phage for the advantage of delivering the nucleic to other cells and to additionally contain a MGE that comprises a oriT and a conjugative type I transposon as taught by Lu and Jacobson. This addition of the conjugative transposon creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer genes of interest from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Bikard to additionally contain a functional oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39, 41-44, 46, and 48-65 of copending Application No. 15/817,144 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014, cited on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 39 of copending Application No. 15/817,144 teaches all limitations of the instant claim 1 except wherein the vector comprises a MGE that comprises an origin of transfer and wherein the vector is a phage. 
The teachings of Bikard, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 15/817,144 wherein the vector is a phage for the advantage of delivering the nucleic to other cells and to additionally contain a MGE that comprises a oriT and a conjugative type I transposon as taught by Lu and Jacobson. This addition of the conjugative transposon creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer genes of interest from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8, 11-12, 15-24, 28, and 31-35 of copending Application No. 15/862,527 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014, cited on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 15/862,527 teaches all limitations of the instant claim 1 except wherein the vector comprises a MGE that comprises an origin of transfer and wherein the vector is a phage. 
The teachings of Bikard, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 15/862,527 wherein the vector is a phage for the advantage of delivering the nucleic to other cells and to additionally contain a MGE that comprises a oriT and a conjugative type I oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-12, 14-15, 17, 21, 26-27, and 31-33 of copending Application No. 16/364,002 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014, cited on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 26 and 27 of copending Application No. 16/364,002 teaches all 
The teachings of Bikard, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/364,002 wherein the vector is a phage for the advantage of delivering the nucleic to other cells and to additionally contain a MGE that comprises a oriT and a conjugative type I transposon as taught by Lu and Jacobson. This addition of the conjugative transposon creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer genes of interest from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Bikard to additionally contain a functional oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-49 of copending Application No. 16/588,842 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014, cited on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 27 and 28 of copending Application No. 16/588,842 teaches all limitations of the instant claim 1 except that the vector comprises a MGE that comprises an origin of transfer and that the vector is a phage. 
The teachings of Bikard, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/588,842 wherein the vector is a phage for the advantage of delivering the nucleic to other cells and to additionally contain a MGE that comprises a oriT and a conjugative type I transposon as taught by Lu and Jacobson. This addition of the conjugative transposon creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer genes of interest from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Bikard to additionally contain a functional oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29, 31-32, 35-37, 39-46, and 50-53 of copending Application No. 16/588,754 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014, cited on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 29 of copending Application No. 16/588,754 teaches all limitations of the instant claim 1 except that the vector comprises a MGE that comprises an origin of transfer and that the vector is a phage. 
The teachings of Bikard, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/588,754 wherein the vector is a phage for the advantage of delivering the nucleic to other cells and to additionally contain a MGE that comprises a oriT and a conjugative type I transposon as taught by Lu and Jacobson. This addition of the conjugative transposon creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer genes of interest from one bacteria species to another since oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 18-22, and 30-31 of copending Application No. 16/682,889 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014, cited on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 16/682,889 teaches all limitations of the instant claim 1 except that the vector comprises a MGE that comprises an origin of transfer and that the vector is a phage. 
The teachings of Bikard, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. oriT and a conjugative type I transposon as taught by Lu and Jacobson. This addition of the conjugative transposon creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer genes of interest from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Bikard to additionally contain a functional oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3,-10, 12-14, 16-18, and 20-23 of copending Application No. 16/737,793 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014, cited on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 16/737,793 teaches all limitations of the instant claim 1 except that the vector comprises a MGE that comprises an origin of transfer and that the vector is a phage. 
The teachings of Bikard, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/737,793 wherein the vector is a phage for the advantage of delivering the nucleic to other cells and to additionally contain a MGE that comprises a oriT and a conjugative type I transposon as taught by Lu and Jacobson. This addition of the conjugative transposon creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer genes of interest from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Bikard to additionally contain a functional oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-27 and 29-42 of copending Application No. 16/818,962 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014, cited on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 25 of copending Application No. 16/818,962 teaches all limitations of the instant claim 1 except that the vector comprises a MGE that comprises an origin of transfer and that the vector is a phage. 
The teachings of Bikard, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/818,962 wherein the vector is a phage for the advantage of delivering the nucleic to other cells and to additionally contain a MGE that comprises a oriT and a conjugative type I transposon as taught by Lu and Jacobson. This addition of the conjugative transposon creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer genes of interest from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Bikard to additionally contain a functional oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the   All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-9, 11, 13, 15-27, 29-30, and 32-34 of copending Application No. 16/858,333 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014, cited on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 32 of copending Application No. 16/858,333 teaches all limitations of the instant claim 1 except that the vector comprises a MGE that comprises an origin of transfer and that the vector is a phage. 
The teachings of Bikard, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/858,333 wherein the vector is a phage for the advantage of delivering the nucleic to other cells and to additionally contain a MGE that comprises a oriT and a conjugative type I transposon as taught by Lu and Jacobson. This addition of the conjugative transposon creates a oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24, 35, 47-48, and 53-75 of copending Application No. 16/813,615 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014, cited on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 24 and 35 of copending Application No. 16/813,615 teaches all limitations of the instant claim 1 except that the vector comprises a MGE that comprises an origin of transfer and that the vector is a phage. 
The teachings of Bikard, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/813,615 wherein the vector is a phage for the advantage of delivering the nucleic to other cells and to additionally contain a MGE that comprises a oriT and a conjugative type I transposon as taught by Lu and Jacobson. This addition of the conjugative transposon creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer genes of interest from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Bikard to additionally contain a functional oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/331,413 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014, cited on the Information Disclosure statement filed 08/10/2021), Lu (US 2015/0064138 A1, published 03/05/2015), Jacobson (US20160244784, claiming priority to application No. 62/116,543, provisionally filed 2/15/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Dahlman (WO 2015/089419 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/331,413 15 teaches all limitations of the instant claim 1 except that the vector comprises a MGE that comprises an origin of transfer and that the vector is a phage. 
The teachings of Bikard, Lu, Jacobson, Turnbaugh, and Dahlman are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 17/331,413 wherein the vector is a phage for the advantage of delivering the nucleic to other cells and to additionally contain a MGE that comprises a oriT and a conjugative type I transposon as taught by Lu and Jacobson. This addition of the conjugative transposon creates a conjugative plasmid thereby allowing conjugative transfer of the engineered nucleic acid from one bacteria species to another.  One of ordinary skill would have been motivated to make the modification to efficiently transfer genes of interest from one bacteria species to another since Lu teaches that conjugative transfer is the most efficient way of horizontal gene spread.  It would have also been obvious to one of ordinary skill in the art before the claimed invention to modify the vector of Bikard to additionally contain a functional oriT before the CRISPR array. A skilled artisan would be motivated to make the modification for the advantage of ensuring the CRISPR array is delivered from the donor bacteria cell to the recipient cell.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/NANCY J LEITH/Primary Examiner, Art Unit 1636